Case 1:18-cv-00591-WES-PAS Document 9 Filed 11/26/18 Page 1 of 9 PageID #: 47



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF RHODE ISLAND

HELEN SWARTZ, Individually,                       :
                                                  :
                Plaintiff,                        :
                                                  :
vs.                                               :       Case No.: 1:18-cv-00591-WES-PAS
                                                  :
345 THAMES STREET, LLC,                           :
a Rhode Island Limited Liability Company,         :
                                                  :
            Defendant.                            :
_______________________________________/


                                  FIRST AMENDED COMPLAINT
                                     (Injunctive Relief Demanded)

        Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other

individuals similarly situated (sometimes referred to as APlaintiff@), hereby sues the Defendant,

345 THAMES STREET, LLC, a Rhode Island Limited Liability Company (sometimes referred

to as ADefendant@), for Injunctive Relief, and attorney=s fees, litigation expenses, and costs

pursuant to the Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq. (AADA@).

        1.      Defendant=s property, MIDTOWN OYSTER BAR, is located at 345 Thames

Street, Newport, RI, in the County of Newport.

        2.      Venue is properly located in the District of Rhode Island because venue lies in the

judicial district of the property situs. The Defendant=s property is located in and does business

within this judicial district.

        3.      Pursuant to 28 U.S.C. ' 1331 and 28 U.S.C. ' 1343, this Court has been given

original jurisdiction over actions which arise from the Defendant=s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq. See also 28 U.S.C. ' 2201 and '

2202.
Case 1:18-cv-00591-WES-PAS Document 9 Filed 11/26/18 Page 2 of 9 PageID #: 48



        4.      Plaintiff Helen Swartz is a Florida resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Ms. Swartz has multiple sclerosis and is

mobility impaired, and uses an electric scooter to ambulate.

                The Plaintiff has enjoyed visiting the Newport Rhode Island area for a variety of

reasons. She has always had an interest in architecture and Newport and its surroundings have an

abundance of beautifully preserved old mansions and historic buildings.

                The Plaintiff and her husband have good friends who live in Newport who they

enjoy visiting. This couple also spends a portion of the year in their condominium building in

Miami Beach.

                One of the Plaintiff’s best friends has several Air B&B properties in the area and

when visiting him, she and her husband experience the particular foods and charms of New

England. The museum at Rhode Island School of Art and Design is another reason that keeps

them returning to the area.

                It is important to note that the Plaintiff has a strong connection to the Northeast.

She was born and raised in New York City and lived for many years in Philadelphia. She also

has friends and family in New York and Philadelphia.

                Helen Swartz was a guest of the subject restaurant, and has plans to return to the

property to avail herself of the goods and services offered to the public at the property, if the

facilities are fully accessible and the barriers to access have been corrected. The Plaintiff has

encountered architectural barriers at the subject property, which have impaired her use of the

facilities and the amenities offered, and have endangered her safety at the facilities and her

ability to access the facilities’ facilities and use the restrooms.

        5.      Defendant owns, leases, leases to, or operates a place of public accommodation as




                                                    2
Case 1:18-cv-00591-WES-PAS Document 9 Filed 11/26/18 Page 3 of 9 PageID #: 49



defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

Defendant is responsible for complying with the obligations of the ADA. The place of public

accommodation that the Defendant owns, operates, leases or leases to is known as MIDTOWN

OYSTER BAR, and is located at 345 Thames Street, Newport, RI.

       6.      Helen Swartz has a realistic, credible, existing and continuing threat of

discrimination from the Defendant=s non-compliance with the ADA with respect to this property

as described but not necessarily limited to the allegations in paragraph 8 of this First Amended

Complaint. Plaintiff has reasonable grounds to believe that she will continue to be subjected to

discrimination in violation of the ADA by the Defendant. Helen Swartz has visited the subject

property and desires to visit MIDTOWN OYSTER BAR in the near future, not only to avail

herself of the goods and services available at the property, but to assure herself that this property

is in compliance with the ADA so that she and others similarly situated will have full and equal

enjoyment of the property without fear of discrimination.

       7.      The Defendant has discriminated against the individual Plaintiff and others

similarly situated by denying them access to, and full and equal enjoyment of, the goods,

services, facilities, privileges, advantages and/or accommodations of the buildings, as prohibited

by 42 U.S.C. ' 12182 et seq.

       8.      The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000 or less). A preliminary inspection of MIDTOWN OYSTER BAR has shown that

violations exist. These violations that Ms. Swartz has personally observed or encountered, and

which were confirmed by Plaintiff’s ADA expert, include but are not limited to:




                                                  3
Case 1:18-cv-00591-WES-PAS Document 9 Filed 11/26/18 Page 4 of 9 PageID #: 50




              a.       The plaintiff was discriminated against because she was unable to access
      the upstairs seating and/or the outside seating, and therefore she was unable to enjoy the
      goods, services, facilities, privileges, advantages, or accommodations the restaurant
      offers. This is in violations of sections §36.201 & §36.304.

             b.     The plaintiff was denied the activity of participating in the restaurant’s
      outdoor seating because of her disability. This is in violations of sections §36.202 &
      §36.304.

             c.      Directional signage is not provided to access the accessible entrance.
      This is in violation of section 216.3 of the 2010 Standards for Accessible Design.
      §36.304. This condition made it difficult for the Plaintiff to find the entrance.

              d.       An accessible route is not provided to connect the elements and spaces
      within the site. This is in violation of section 206.2.2 of the 2010 Standards for
      Accessible Design. This condition denies the plaintiff independent access to the different
      areas of the site.

              e.      Access is not provided to the upstairs patio. This is in violation of
      sections 206.2.2, 403.4 of the 2010 Standards for Accessible Design. This condition
      denies the plaintiff independent access to the different areas of the site.

             f.      Accessible seating is not provided to a person using a wheelchair. This
      is in violation of sections 226 and 902 of the 2010 Standards for Accessible Design.
      This condition denies access to the patio, and the seating that is only available to abled
      individuals. §36.201, §36.202 & §36.304.

              g.       The mirror in the toilet room is too high. This is in violation of section
      603.3 of the 2010 Standards for Accessible Design. §36.304. This condition made it
      difficult for the Plaintiff to use the facilities.

              h.       The lavatory is too high. This is in violation of section 606.3 of the 2010
      Standards for Accessible Design. §36.304. This condition made it difficult for the
      Plaintiff to use the facilities.

              i.      The toilet paper dispenser is too far from the accessible water closet. This
      is in violation of section 604.7 of the 2010 Standards for Accessible Design. §36.304.
      This condition made it difficult for the Plaintiff to use the facilities.

             j.      The accessible stall door does not have compliant door hardware. This is
Case 1:18-cv-00591-WES-PAS Document 9 Filed 11/26/18 Page 5 of 9 PageID #: 51



       in violation of section 604.8.1.2 of the 2010 Standards for Accessible Design. §36.304.
       This condition made it difficult for the Plaintiff to use the facilities.

               k.       The accessible stall door is not self-closing. This is in violation of section
       604.8.1.2 of the 2010 Standards for Accessible Design. §36.304. This condition made it
       difficult for the Plaintiff to use the facilities.

               Maintenance

               l.      The accessible features of the facility are not maintained, creating
       barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.


       9.      The foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible

Design, as adopted by the U.S. Department of Justice.

       10.      The discriminatory violations described in paragraph 8 are not an exclusive list of

the Defendant=s ADA violations. Plaintiff requires the inspection of the Defendant=s place of

public accommodation in order to photograph and measure all of the discriminatory acts

violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

individuals similarly situated, have been denied access to, and have been denied the benefits of

services, programs and activities of the Defendant=s buildings and its facilities, and have

otherwise been discriminated against and damaged by the Defendant because of the Defendant=s

ADA violations, as set forth above. The individual Plaintiff, and all others similarly situated will

continue to suffer such discrimination, injury and damage without the immediate relief provided

by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff

requires an inspection of the Defendant=s place of public accommodation in order to determine

all of the areas of non-compliance with the Americans with Disabilities Act.

       11.     Defendant has discriminated against the individual Plaintiff by denying her access




                                                  5
Case 1:18-cv-00591-WES-PAS Document 9 Filed 11/26/18 Page 6 of 9 PageID #: 52



to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. ' 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to

afford all offered goods, services, facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

       12.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

Plaintiff has retained the undersigned counsel and is entitled to recover attorney=s fees, costs and

litigation expenses from the Defendant pursuant to 42 U.S.C. ' 12205 and 28 CFR 36.505.

       13.     Defendant is required to remove the existing barriers to the physically disabled

when such removal is readily achievable for its place of public accommodation that have existed

prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an alteration to

Defendant=s place of public accommodation since January 26, 1992, then the Defendant is

required to ensure to the maximum extent feasible, that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including individuals who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant=s facility is one which was designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

36.401, then the Defendant=s facility must be readily accessible to and useable by individuals




                                                 6
Case 1:18-cv-00591-WES-PAS Document 9 Filed 11/26/18 Page 7 of 9 PageID #: 53



with disabilities as defined by the ADA.

       14.     Notice to Defendant is not required as a result of the Defendant=s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by

Plaintiff or waived by the Defendant.

       15.     Pursuant to 42 U.S.C. ' 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter MIDTOWN

OYSTER BAR to make those facilities readily accessible and useable to the Plaintiff and all

other persons with disabilities as defined by the ADA; or by closing the facility until such time

as the Defendant cures its violations of the ADA. The Order shall further require the Defendant

to maintain the required assessable features on an ongoing basis.


       WHEREFORE, Plaintiff respectfully requests:

               a.     The Court issue a Declaratory Judgment that determines that the

       Defendant at the commencement of the subject lawsuit is in violation of Title III of the

       Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq.

               b.     Injunctive relief against the Defendant including an order to make all

       readily achievable alterations to the facility; or to make such facility readily accessible to

       and usable by individuals with disabilities to the extent required by the ADA; and to

       require the Defendant to make reasonable modifications in policies, practices or

       procedures, when such modifications are necessary to afford all offered goods, services,

       facilities, privileges, advantages or accommodations to individuals with disabilities; and

       by failing to take such steps that may be necessary to ensure that no individual with a

       disability is excluded, denied services, segregated or otherwise treated differently than



                                                 7
Case 1:18-cv-00591-WES-PAS Document 9 Filed 11/26/18 Page 8 of 9 PageID #: 54



      other individuals because of the absence of auxiliary aids and services, and to require the

      institution of a policy that requires Defendant to maintain its accessible features.

             c.      An award of attorney=s fees, costs and litigation expenses pursuant to 42

      U.S.C. ' 12205.

             d.      Such other relief as the Court deems just and proper, and/or is allowable

      under Title III of the Americans with Disabilities Act.



Dated: November 26, 2018                     Respectfully submitted,


                                             /s/ Lawrence A. Fuller
                                             Lawrence A. Fuller, Esq., pro hac vice
                                             FULLER, FULLER & ASSOCIATES, P.A.
                                             12000 Biscayne Blvd., Suite 502
                                             North Miami, FL 33181
                                             (305) 891-5199
                                             (305) 893-9505 - Facsimile
                                             Lfuller@fullerfuller.com
                                             and
                                             Roger N. Le Boeuf, Esq., Reg. # 5208
                                             HEALD & LeBOEUF, LTD.
                                             One Turks Head Place
                                             76 Westminster Street, Suite 600
                                             Providence, RI 02903
                                             (401) 421-1500
                                             (401) 331-5886 Facsimile
                                             rnl@healdandleboeuf.com

                                             Counsel for Plaintiff Helen Swartz




                                                8
Case 1:18-cv-00591-WES-PAS Document 9 Filed 11/26/18 Page 9 of 9 PageID #: 55




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of November, 2018, the foregoing was filed

via the Court’s CM/ECF system, which will automatically notify counsel for Defendant: Stacey

P.   Nakasian,   Esq.,   snakasian@duffysweeney.com,   and   Gregory   M.   Tumolo,    Esq.,

gtumolo@duffysweeney.com, Duffy & Sweeney, Ltd., One Financial Plaza - Suite 1800,

Providence, RI 02903.

                                           /s/ Lawrence A. Fuller
                                           Lawrence A. Fuller, Esq., pro hac vice
                                           FULLER, FULLER & ASSOCIATES, P.A.
                                           12000 Biscayne Blvd., Suite 502
                                           North Miami, FL 33181
                                           (305) 891-5199
                                           (305) 893-9505 - Facsimile
                                           Lfuller@fullerfuller.com
                                           Co-Counsel for Plaintiff




                                             9
